Case 1:19-cv-22425-BB Document 3 Entered on FLSD Docket 06/12/2019 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA



  CATALYST PHARMACEUTICALS, INC.,
  355 Alhambra Circle, Suite 1250
  Coral Gables, FL 33134

                   Plaintiff,

              v.

  ALEX AZAR, Secretary of Health and Human
  Services
  200 Independence Avenue, SW              Case No. 19-22425-CIV
  Washington, DC 20201;

  U.S. DEPARTMENT OF HEALTH AND
  HUMAN SERVICES
  200 Independence Avenue, SW
  Washington, DC 20201;

  NORMAN SHARPLESS, Acting
  Commissioner of Food and Drugs
  10903 New Hampshire Avenue
  Silver Spring, MD 20993; and

  U.S. FOOD AND DRUG
  ADMINISTRATION
  10903 New Hampshire Avenue
  Silver Spring, MD 20993,

                   Defendants.


                   PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT

          Plaintiff Catalyst Pharmaceuticals, Inc. (“Catalyst”) hereby files its Corporate Disclosure

 Statement, pursuant to Fed. R. Civ. P. 7.1.




 49162035;1
 49162711;1
Case 1:19-cv-22425-BB Document 3 Entered on FLSD Docket 06/12/2019 Page 2 of 3



          Catalyst is a non-government corporation duly organized and existing under the laws of

 the State of Delaware, with its principal place of business in Coral Gables, Florida. Catalyst is a

 publically held company that trades under the symbol CPRX.

          Catalyst does not have a parent corporation and no publically held corporation owns 10%

 or more of Catalyst’s stock.

          Catalyst reserves the right to amend, correct and update this Disclosure Statement, as

 necessary, during the pendency of this action.

 Dated: June 12, 2019                             Respectfully submitted,

                                                  AKERMAN LLP
                                                  Three Brickell City Centre
                                                  98 Southeast Seventh Street
                                                  Suite 1100
                                                  Miami, Florida 33131
                                                  Telephone: (305) 374-5600
                                                  Facsimile: (305) 374-5095

                                                  By: s/Michael C Marsh________
                                                  Michael C. Marsh
                                                  Florida Bar No. 0072796
                                                  michael.marsh@akerman.com
                                                  simone.tobie@akerman.com
                                                  Ryan Roman
                                                  Florida Bar. No. 0025509
                                                  ryan.roman@akerman.com
                                                  dorothy.matheis@akerman.com

                                                  Attorneys for Plaintiff




 49162035;1
 49162711;1
Case 1:19-cv-22425-BB Document 3 Entered on FLSD Docket 06/12/2019 Page 3 of 3



 OF COUNSEL:

 Philip J. Perry*
 Email: philip.perry@lw.com
 John R. Manthei*
 Email: john.manthei@lw.com
 Ryan S. Baasch*
 Email: ryan.baasch@lw.com
 Monica C. Groat*
 Email: monica.groat@lw.com
 LATHAM & WATKINS LLP
 555 Eleventh Street NW, Suite 1000
 Washington, DC 20004
 Tel: (202) 637-2200
 Fax: (202) 637-2201

 *Pro Hac Vice to be filed




 49162035;1
 49162711;1
